FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LUISA L. VALLADOLID,                      
                            Petitioner,
                  v.                             No. 08-73862
PACIFIC OPERATIONS OFFSHORE,
LLP; INSURANCE COMPANY OF THE                    BRB No.
                                                   07-0965
STATE OF PENNSYLVANIA; DIRECTOR,
OFFICE OF WORKERS COMPENSATION                      ORDER
PROGRAMS,
                     Respondents.
                                          
    On Remand From The United States Supreme Court

                       Filed October 2, 2012

Before: Stephen Reinhardt and Jay S. Bybee, Circuit Judges,
           and James V. Selna, District Judge.*


                             ORDER

   Pursuant to the Supreme Court’s decision in Pacific Opera-
tors Offshore, LLP v. Valladolid, 132 S.Ct. 680 (2012), this
case is REMANDED to the Benefits Review Board for fur-
ther proceedings consistent with the Supreme Court’s opinion
of January 11, 2012.




  *The Honorable James V. Selna, District Judge for the U.S. District
Court for Central California, sitting by designation.

                               11939